PLANNING REGION DOES NOT MEAN NON-METROPOLITAN REGION The terms "planning region" or "regional planning agency" as they are used and defined by 74 Ohio St. 1108a [74-1108a] (1970), may not be interpreted to mean "non-metropolitan regions or districts".  The Attorney General has considered your opinion request dated March 8, 1971, wherein you ask the following question: "Request opinion whether `Regional Planning Agency' as used in SB 290 can be interpreted to mean Non Metropolitan planning regions or districts in light of intent of Federal regulations encouraging Governors to delineate sub-state (non-metro) planning regions or districts." In commenting on this request for an opinion, you state: "Affirmative opinion would permit Governor Hall to designate existing SMSA's as Metropolitan Planning Regions and delineate the remainder of the state as previously recommended by the Industrial Development and Park Commission but excluding metropolitan areas and thus do away with "swing" county designation, meet the requirements of SB 290 and be in consonance with Federal regulations." The Attorney General, in answer to your opinion request, does not expressly or inferentially concur or disagree with the conclusions expressed by you in your comments upon the effect of an affirmative answer to your request.  In your request you make reference to SB 290 and it is assumed that you are referring to Senate Bill 290 enacted by the 32nd Legislature in its first regular session of 1969, which has now been codified in the Oklahoma Statutes as 74 Ohio St. 1108a [74-1108a] (1970). The statutory reference will be used in the place of the Senate Bill number for the purposes of this opinion.  From reading those sections of your letter labeled "Background" and "Bibliography", it is concluded that you are concerned that the City of Lawton would not qualify as a standard metropolitan statistical area (SMSA) for the purposes of obtaining Federal grants, should be included within a "sub-state planning and development region" as delineated by the Industrial Development and Park Commission.  The provisions of 74 Ohio St. 1108a [74-1108a] (1970), make it the duty of Oklahoma Industrial Development and Park Commission to adopt and establish planning regional boundaries within the State.  Title 74 Ohio St. 1108a [74-1108a](6)(a) (1970) defines "regional planning agency" as an agency of State Government or other entity which has planning responsibilities for two or more counties. . ." This is the only expression contained within the statute as to what is meant or intended by the term "regional planning agency", and no other meaning may be reasonably presumed, interpreted, or inferred without a further expression from the Legislature.  In document MD 6041.1 CHG 1, Appendix 1-A, Basic Statute for Comprehensive Planning Assistance (Section 701 of the Housing Act of 1954, as amended to 1968), "metropolitan area" is defined as a standard metropolitan statistical area, as established by the Bureau of the Budget, subject, however, to such modifications or extensions as the Secretary deems to be appropriate for the purposes of this Section.  In the same document, the term "region" is defined to include "(a) all or part of the area of jurisdiction of one or more units of general local government, and (b) one or more metropolitan areas." Also in the same document, the term "district" is defined to include "all or part of the area of jurisdiction of (a) one or more counties, and, (b) one or more other units of general local government, but does not include any portion of a metropolitan area." (Emphasis added).  Thus, it would appear that the U.S. Department of Housing and Urban Development would exclude any portion of a metropolitan area from being included within a "district" when that district is made up of one or more units of general local government (other than counties). Conversely, the U.S Department of Housing and Urban Development does not exclude any portion of a metropolitan area from being included with a "region".  Standard Metropolitan Statistical Area (SMSA) is defined in the Census Tract Manual, prepared by the U.S. Department of Commerce, Bureau of the Census, as follows: "Standard Metropolitan Statistical Areas (SMSA's) are established by the Bureau of the Budget with the advice of a Federal InterAgency Committee. Each SMSA has a central city with 50,000 or more inhabitants or a pair of adjacent cities with that much population (smaller city must have 15,000). The area includes the county or counties in which the central city or cities are located, plus adjacent counties if they are economically and socially integrated with the central county or counties. . . The definition criteria emphasized high population density, a large number or a high percentage of nonagricultural workers, and a high degree of daily commuting between the outlying counties and the central county.  "All questions concerning the defining of new SMSA's, changing the definition of existing areas, and revising the criteria for definition of the areas should be referred to Bureau of the Budget . . . A detailed statement of the criteria followed in defining SMSA's and a current list of their areas and their definition may be obtained from the Budget Bureau on request." Nowhere in this definition is there any prohibition against a metropolitan area being included within a "planning region". For the purposes of receiving Federal grants, the term "district" appears to have a very distinct meaning, as does the term "region". A "region" may include one or more metropolitan areas, but a "district" which is made up of one or more units of general local government (other than counties) may not include a metropolitan area or areas. For the purposes of qualifying for Federal grants under Section 601 of Title VI of the Housing and Urban Development Act of 1968 (40 U.S.C.A. 461) the applicant must qualify as a "district". To obtain Federal grants under the Department of Housing and Urban Development Comprehensive Planning Assistance Program, the applicant must be the "State Agency" designated by State law (or the Governor). The State Agency may apply for, receive and administer comprehensive planning assistance grants to support comprehensive planning for several different types of planning areas including "non-metropolitan districts".  Circular No. A-95 (Revised), published by the Office of Management and Budget, recognizes that some Governors have designated regional planning agencies which overlap or encompass metropolitan planning agency jurisdictions. Thus, an applicant may find himself in two planning agency jurisdictions. In Circular No. A-95 (Revised) the Office of Management and Budget notifies overlapping planning agencies that it will accept any arrangement agreed to by the major parties at interest, but it regards the problem as one for state and local determination. There is nothing contained within the provisions of 74 Ohio St. 1108a [74-1108a] (1970) upon which to base reasonable interpretation that "regional planning agency" can mean "non-metropolitan planning regions or districts". Conversely, there are no provisions contained within the Act which prohibit the concurrent operation of both a regional planning agency, comprised of two or more counties, and a metropolitan planning agency. This would be true even though the regional planning agency area might overlap or completely encompass the metropolitan planning region. However, the two planning agencies would be required by the Federal Agency making the grant to follow certain procedures established by the Federal agency in submitting their applications.  It is the opinion of the Attorney General that your question be answered in the negative. The terms "planning region" or "regional planning agency" as they are used and defined by 74 Ohio St. 1108a [74-1108a] (1970) may not be interpreted to mean "non-metropolitan regions or districts".  (Odie A. Nance)